UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2008 Shearson Financial Network, Inc. (Exact name of registrant as specified in its charter) Nevada 000-32745 88-0471353 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 921 Front Street San Francisco, California94111 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (415) 296-5127 Copies to: Stephen M. Fleming, Esq.
